ON PETITION FOR REHEARING.
In their petition for rehearing appellants urge that in affirming the decision and judgment of the Dubois Circuit Court we are acting in violation of ch. 2, "An act to repeal an act entitled `An act concerning the construction and maintenance of highways connecting cemeteries or graveyards with improved highways,' approved March 12, 1929," Acts of 1932, p. 5, ch. 15, "An act prohibiting the issuance of bonds for the construction of county highways for a designated period of time," Acts of 1932, p. 27, and also in violation of ch. 53, "An act prohibiting the issuance of bonds for the construction of free gravel or macadamized highways for a designated period of time," Acts of 1932, p. 200.
Chapter 2, supra, repeals the act under which the proceedings in the instant case were taken; but § 2 of ch. 2 expressly saves the proceedings by the following provisions: "Nothing 6.  contained in the act shall be construed to apply to any highway when a petition has been properly filed and approved by the board of county commissioners and viewers and engineer *Page 550 
duly appointed and they have prepared and filed plans and specifications and a judgment rendered ordering the establishment of said improvement."
The prohibitions of chapters 15 and 53, supra, are directed to boards of commissioners of the counties of the state and the effect of these two acts is limited to cases in which 7, 8.  the board of commissioners authorizes and issues bonds or other evidences of indebtedness under the general laws governing road building. We do not think that either ch. 15 or ch. 53 applies to the instant case which comes under the act expressly and specifically limited to "highways connecting cemeteries with improved roads" and under the terms of which the county council authorizes the bond issue. It is easier to arrive at this conclusion since ch. 2 of the Acts of 1932, which expressly saved a cemetery road proceeding which had reached the stage of that of the instant case, was enacted at the same session of the General Assembly which enacted chapters 15 and 53.
Petition for rehearing denied.